Citation Nr: 1500264	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction is with the RO in St. Petersburg, Florida.

In October 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In this case, the Veteran contends that he is entitled to service connection for the claimed disabilities due to his in-service exposure to herbicides while in Thailand and Laos during the Vietnam War.

The Veteran has submitted temporary duty assignment sheet dated in 1969 indicating that he was sent to a classified location while stationed in Thailand.  His security clearance was noted to be "top secret" and he was given a civilian clothing allowance.  An e-mail from an archivist at the Air Force Historical Research Agency notes his impression that the Veteran was most likely involved in servicing power production generators located at various sites in Laos known as "Lima Sites."  He noted that these sites were classified at the time, as the United States was trying to keep the presence of our radar-assistance to B-52s from sites in Laos quiet.   He indicated that they would not question this particular claim, as temporary duty orders to Laos were most always had Classified Location noted in the itinerary.

Given the foregoing, the Board finds the Veteran's reports of temporary duty in Laos to be credible.

The Veteran further indicated that his duties while serving at the Ubon Royal Thai Air Force Base in Thailand required him to frequently be in proximity of the perimeter of the base.

VA is required to follow certain protocol when to verifying exposure herbicides in locations other than Vietnam or Korea. See M21-1MR IV.ii.2.C.10.1. This includes furnishing a detailed description of the alleged exposure to the Compensation & Pension Service and then requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. If the alleged exposure to herbicides remains unconfirmed, a verification attempt through the Joint Services Records Research Center (JSRRC) is required.  While the rating decision on appeal references that the Department of Defense has yet to confirm use of herbicides in Laos, it does not appear that these procedures have been completed. Thus, the Board remands for compliance with M21-1MR.

In addition, it appears that there are outstanding treatment records that may be pertinent to the claims.  During the Veteran's Board hearing, he testified that his diabetes mellitus first manifest toward the end of his service or shortly after discharge sometime in the early 1980s.  He has indicated that he was initially treated at the Malcolm Grow Medical Center, Andrews Air Force Base after service until approximately 1993.  On a VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported that he received treatment at the None Suffer Lack Center for Health and Healing from 1993 to 2004 and Dr. A. from 2003 to 2004.  None of these treatment records are associated with the claims file and it does not appear any efforts have been undertaken to obtain them.  Such efforts must be accomplished on remand.
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding pertinent records of treatment of the Veteran following service from the Malcolm Grow Medical Center at Andrews Air Force Base. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for diabetes mellitus, peripheral neuropathy, and a prostate disability, to specifically include records from Dr. A. and the None Suffer Lack Center for Health and Healing. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then, the AOJ should attempt to verify the Veteran's alleged exposure herbicides in Thailand and Laos in accordance with M21-1MR IV.ii.2.C.10.1. This includes furnishing a detailed description of the alleged exposure to the Compensation & Pension Service and then requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

If the Compensation Service's review does not confirm that herbicides were used as alleged, refer the case to the JSRRC coordinator for verification on exposure to herbicides, to include whether Veteran's duties and whether such duties would have placed him near the perimeter of the Ubon Royal Thai Air Force Base in Thailand or whether he was exposed to herbicides in Laos; or, to make a formal finding that sufficient information required to verify herbicides exposure does not exist. All attempts to verify such exposure and responses received should be documented in the claims file.

4.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether examination is warranted based upon any additional evidence received.
 
5. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




